DETAILED ACTION
Applicant has amended claims 1-20 in the filed amendment on 8/26/2022.  Claims 1-20 are pending in this office action.

Response to Arguments
Applicant's arguments filed on 8/26/2022 have been fully considered but they are not persuasive. 
Applicant argued that the limitation including generating the batch with the predetermined volume based on a memory capacity of a processor and processing by the processor the batch on the neural networks causes the computer implementation to be necessary, and further causes the limitation to be something that cannot be done by hand or with pen and paper under its broadest reasonable interpretation. The dependent claims, i.e., claims 2-4 and 7-20 incorporate all of the limitations of one of the independent claims. Accordingly, Applicant respectfully submits that claims 1-20 recite statutory subject matter for at least the foregoing reasons and requests that the Examiner withdraw the rejection and allow the claims at the Examiner's earliest convenience. 
Examiner respectfully disagrees.
Claims 1 (apparatus), 5 (method) and 6 (system), similarly recite the abstract limitations such as (generating  an index having a plurality of combinations; generating, based on  the plurality of combinations a batch with a predetermined volume; and determining a degree of similarity between the query data and the target data in the plurality of combinations included in the batch as a result of collation, the determining further includes processing at least one of a first neural network for estimating first feature values of the query data and second feature values of the target data or a second neural network for estimating the degree of similarity based on the first feature values and the second feature values) is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer processor in claims 1, 5, 6.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and software module, then it falls within the “Mental Processes” grouping of abstract ideas.  The human mind can generating…, generating.., determining..., estimating.. Accordingly, the claim recites an abstract limitation.
The additional limitations such as (wherein each combination of the plurality of combinations comprises query data that is a collation source and target data that is a collation destination) that just indicates data including other data; (the plurality of combinations are listed in a predetermined order) that just indicates data is in order; (wherein the predetermined volume is based on a memory capacity of a second processor) that just indicates volume is based on memory size.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The dependent claims, i.e., claims 2-4 and 7-20 incorporate all of the limitations of one of the independent claims. Accordingly, claims 1-20 recite non-statutory subject matter. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
a) In analyzing under step 2A Prong One, Does the claim recite an abstract idea law of nature or natural phenomenon?  Yes.
 Claims 1 (apparatus), 5 (method) and 6 (system), similarly recite the abstract limitations such as (generating  an index having a plurality of combinations; generating, based on  the plurality of combinations a batch with a predetermined volume; and determining a degree of similarity between the query data and the target data in the plurality of combinations included in the batch as a result of collation, the determining further includes processing at least one of a first neural network for estimating first feature values of the query data and second feature values of the target data or a second neural network for estimating the degree of similarity based on the first feature values and the second feature values) is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer processor in claims 1, 5, 6.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and software module, then it falls within the “Mental Processes” grouping of abstract ideas.  The human mind can generating…, generating.., determining..., estimating.. Accordingly, the claim recites an abstract limitation.

b) In analyzing under step 2A Prong Two, Does the claim recite additional elements that integrate the judicial exception into a practical application?  NO.
This judicial exception is not integrated into a practical application because the claims recite a first processor and a second processor (in claim 1); a processor (in claim 5); and a processor, a second processor and a memory storing computer-executable program instructions (in claim 6) for generating…, generating.., determining..., estimating.. that are well understood routine and conventional activities.   The additional limitations such as (wherein each combination of the plurality of combinations comprises query data that is a collation source and target data that is a collation destination) that just indicates data including other data; (the plurality of combinations are listed in a predetermined order) that just indicates data is in order; (wherein the predetermined volume is based on a memory capacity of a second processor) that just indicates volume is based on memory size.
The claim(s) does/do not include additional elements that are sufficient to  integrate into a practical application because a generic processor and software module which are high level of generality performing code generation. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
c) In analyzing under step 2B, does the claim recite additional elements that amount to significantly more than the judicial exception? NO
Claims do not recite any additional elements except processor for generating, generating, determining and estimating that are well understood routine and conventional activities. The additional limitations such as (wherein each combination of the plurality of combinations comprises query data that is a collation source and target data that is a collation destination) that just indicates data including other data, ( the plurality of combinations are listed in a predetermined order) that just indicates data is in order, (wherein the predetermined volume is based on a memory capacity of a second processor) that just indicates volume is based on memory size.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations such as collecting or collect data at each reference point through a data collecting agent which are mere data gathering steps, represent well-understood, routine, conventional activities previously known to the industry and are specified at a high level of generality. The claims are not patent eligible.
Dependent claims 2-4, 7-20 recite no additional elements that are sufficient to amount to significantly more than the judicial exception as defined in independent claims 1, 5-6.
In particularly:
Claims 2, 10, 16, recite limitation (listing  the plurality of combinations in order of a sequence of the target data) which are mere data gathering steps, represent well-understood, routine, conventional activities previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activities (See MPEP 2106.05(d) for Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec an MPEP 2106.06(d)) for Storing and retrieving information in memory, Versata). The claims are not patent eligible. 

Claims 3-4, 7-9, 11-15, 17-20 recite limitation (calculating  the degree of similarity by using a neural network; or calculating  the degree of similarity by deep learning based on a neural network; or calculating  the degree of similarity by using features of the query data and the target data) as drafted, is process, product or system  that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “processor” or “program instructions” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and software module, then it falls within the “Mental Processes” grouping of abstract ideas.  The human mind can calculating….Accordingly, the claims recite an abstract limitation.
Accordingly, the additional elements in claims 2-4, 7-20 do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are not patent eligible.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169